 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 1 of 9 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

SCHIFF REALTY, INC.,

      Defendant.
______________________________/

                                        COMPLAINT
                                            and
                                       JURY DEMAND

       Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

Defendant, Schiff Realty, Inc., and as good grounds states as follows:

                               PRELIMINARY STATEMENT

       1.      This action arises as a result of discriminatory actions perpetrated by Defendant,

whose principal place of business is in Cape Coral, Florida.

       2.      Specifically, Defendant has violated the Fair Housing Act by, among other things,

refusing to negotiate, and otherwise making unavailable and denying a home in Hollywood, FL

(the “Dwelling”) to Mr. Chambers because of race, and for representing to Mr. Chambers that the

Dwelling was not available for inspection or rental when the Dwelling was in fact so available.
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 2 of 9 PageID 2




                                 JURISDICTION AND VENUE

       3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201

and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

housing secured to Plaintiff by the Fair Housing Act.

       4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1) and 1391(c) in

that Defendant’s principal place of business is in this district.

                                              PARTIES

       6.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

tester who seeks to enforce fair housing laws so that people are protected from discriminatory

housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

fair housing violations and pursuing enforcement of meritorious claims, among other things. In

this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

into the discriminatory actions perpetuated by Defendant.

       7.      As a fair housing tester and advocate dedicated to advancing the rights of those

historically discriminated against, Mr. Chambers attempts to locate housing providers and

advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 3 of 9 PageID 3




Department of Housing and Urban Development (HUD), housing advocacy groups, and

established case law.

        8.      Mr. Chambers is deeply committed to fair housing and the goals of the Fair Housing

Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions, policies,

and practices of the Defendant.

        9.      Defendant, Schiff Realty, Inc., is a Florida Profit Corporation that is engaged in the

business of real estate.

                                    FACTUAL ALLEGATIONS

        10.     While investigating discrimination in the housing market in April 2020, Mr.

Chambers encountered an advertisement for the Dwelling. The advertisement stated, among other

things, “no criminal record.”

        11.     As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling with

Defendant by confirming the availability of the Dwelling.

        12.     Defendant responded by confirming the availability of the Dwelling, and stated

requirements and qualifications that included, among other things, “no criminal record.”

Defendant then stated that if Mr. Chambers qualified, he could set up a viewing of the Dwelling.

        13.     Mr. Chambers continued the test by asking Defendant for additional details

regarding the “no criminal record” policy and whether a criminal record would result in a denial

of the Dwelling.

        14.     Despite the apparent blanket prohibition stated in the advertisement, Defendant

stated that it depends what the criminal report states.
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 4 of 9 PageID 4




       15.     Mr. Chambers responded by indicating that he had a felony arrest in 2013, and

provided details regarding the arrest.

       16.     In response, Defendant did not ask whether the arrest resulted in a conviction or

convictions, and instead stated that Mr. Chambers’s arrest history would maybe disqualify him.

       17.     Mr. Chambers asked if Defendant could check to confirm whether his arrest history

would disqualify him.

       18.     Defendant agreed to check, and indicated he would get back to Mr. Chambers after

speaking with the managers.

       19.     On the next day, Mr. Chambers followed up with Defendant, who indicated that the

Dwelling was now rented.

       20.     Mr. Chambers asked if Defendant had any other similar homes, and Defendant did

not respond.

       21.     Mr. Chambers continued his investigation by sending Defendant a text message

from a different phone number and inquired whether the Dwelling was available to rent.

       22.     Defendant responded to the new phone number by confirming that that Dwelling

was in fact available for rent, provided Mr. Chambers with a date that the Dwelling was available

for a viewing, and then re-stated the same requirements and qualifications, including the “no

criminal history” provision. Defendant stated that if Mr. Chambers qualified, Defendant would

arrange for a viewing of the Dwelling.

       23.     This communication confirmed that Defendant had previously misrepresented to

Mr. Chambers that the Dwelling was not available for inspection or rental when the Dwelling was

in fact so available, and it did so, because of Mr. Chambers’s arrest record.
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 5 of 9 PageID 5




       24.     Therefore, Defendant ceased negotiating with Mr. Chambers, and otherwise made

the Dwelling unavailable and denied the Dwelling to him based on Mr. Chambers arrest history.

This is evident, because Defendant misrepresented the availability of the Dwelling, because of Mr.

Chambers’s arrest history.

       25.     Such actions and statements serve to discourage Mr. Chambers from applying,

inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or conduct

in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

neighborhood or development. As such, these actions constitute efforts to deprive Mr. Chambers

of housing opportunities.

       26.     HUD has found that “where a policy or practice that restricts access to housing on

the basis of criminal history has a disparate impact on individuals of a particular race … such

policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a substantial,

legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of General

Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records

by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

       27.     According to recent data, studies and HUD findings, Black people are arrested,

convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

As such, Defendant's policy actually and predictably result in a disparate impact to Black people.

       28.     HUD has found that “[a] housing provider with a policy or practice of excluding

individuals because of one or more prior arrests (without any conviction) cannot satisfy its burden

of showing that such policy or practice is necessary to achieve a substantial, legitimate,

nondiscriminatory interest.” Id.
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 6 of 9 PageID 6




       29.     As such, Defendant’s actions in refusing to negotiate with Mr. Chambers, making

the Dwelling unavailable to Mr. Chambers and denying it to him, and misrepresenting to Mr.

Chambers that the Dwelling was not available for inspection or rental when the Dwelling was in

fact so available based on a criminal history policy that takes an applicant’s arrest history into

consideration is unlawful under the Fair Housing Act, as it has a disparate impact on Black people,

and fails to serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

       30.     Mr. Chambers was angered and insulted that Defendant was refusing to negotiate

with Mr. Chambers, making the Dwelling unavailable to Mr. Chambers and denying it to him, and

misrepresenting to Mr. Chambers that the Dwelling was not available for inspection or rental when

the Dwelling was in fact so available based on a criminal history policy, which takes an applicant’s

arrest history into consideration.

       31.     As a Black person who has been the subject of discrimination throughout his life,

Mr. Chambers is particularly sensitive to discriminatory practices. As such, Mr. Chambers was

insulted and emotionally distressed by being subjected to discriminatory housing policies by

Defendant.

       32.     Mr. Chambers was and is saddened, angered, and insulted by the fact that the

Defendant was refusing to negotiate with Mr. Chambers, making the Dwelling unavailable to Mr.

Chambers and denying it to him, and misrepresenting to Mr. Chambers that the Dwelling was not

available for inspection or rental when the Dwelling was in fact so available based on a criminal

history policy that has a discriminatory impact and serves no substantial, legitimate,

nondiscriminatory interest. Mr. Chambers has spent a significant amount of time thinking about

what occurred and all the other Black people who either may have had housing made unavailable

to them or had the availability of housing misrepresented to them by Defendant, based on a
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 7 of 9 PageID 7




criminal history policy that takes arrest history into consideration, and while doing so, has felt the

aforementioned emotions.

       33.     Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

aforementioned emotions, which have manifested into stress, unpleasant rumination, mental strain,

and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

       34.     Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

continuing to monitor and test those entities and individuals found to have been discriminating.

To those ends, Mr. Chambers has and will continue monitoring Defendant and its agents in order

to determine its ongoing compliance with the Fair Housing Act, and will continue to do so

throughout the pendency of this matter and after its conclusion.

                                     COUNT 1:
                         VIOLATION OF THE FAIR HOUSING ACT

       35.     Plaintiff repeats and realleges paragraphs 1 through 34 as if fully set forth herein.

       36.     This Count 1 is brought by Plaintiff against the Defendant, Schiff Realty, Inc.

       37.     Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

violations committed by Defendant, and its agents.

       38.     Defendant Schiff Realty, Inc. authorized its agents to act for it when they committed

the Fair Housing Act violations alleged herein. Defendant’s agents accepted the undertaking of

acting on behalf of Defendant Schiff Realty, Inc. when they committed the Fair Housing Act

violations alleged herein. Defendant Schiff Realty, Inc. had control over its agents when they

committed the Fair Housing Act violations alleged herein.

       39.     Defendant has violated the Fair Housing Act by, among other things, otherwise

making unavailable and denying the Dwelling to Mr. Chambers because of race.
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 8 of 9 PageID 8




        40.     A discriminatory purpose, not any legitimate reason, was a motivating factor behind

Defendant’s aforementioned discriminatory actions and/or omissions.

        41.     As a result of Defendant’s discriminatory conduct - committed despite being

engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

and a real and immediate threat of future discrimination by Defendant.

        42.     Defendant’s unlawful conduct and actions constitute direct evidence of

discrimination and proximately caused Plaintiff’s damages as described above.

        43.     In engaging in this unlawful conduct described above, Defendant acted recklessly

or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real estate

business, and despite that fact, chose to engage in unlawful discrimination.

        44.     As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

against, and therefore he has standing to maintain his claims under the Act's provisions.

        45.     Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

violation of the Fair Housing Act.

        WHEREFORE, Plaintiff respectfully requests that the Court:

                A.      declare the actions, omissions, policies, and procedures of Defendant,

complained of herein to be in violation of the Fair Housing Act;

                B.      enter a permanent injunction enjoining Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, from engaging in

discrimination based on race;
 Case 2:20-cv-00511-SPC-MRM Document 1 Filed 07/17/20 Page 9 of 9 PageID 9




                 C.      enter a permanent injunction compelling Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, to amend any and all

policies, procedures and practices, which discriminate against persons based on race;

                 D.      award compensatory damages to Plaintiff against Defendant, to compensate

Plaintiff for, among other things, the emotional distress, anger, insult and injury caused by

Defendant’s discriminatory actions;

                 E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                 F.      award Plaintiff such other and further relief as the Court deems just and

proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

on all issues so triable in this matter.


                                                        Respectfully submitted,

                                                        Joshua A. Glickman, Esq.
                                                        Florida Bar No. 43994
                                                        josh@sjlawcollective.com
                                                        Shawn A. Heller, Esq.
                                                        Florida Bar No. 46346
                                                        shawn@sjlawcollective.com

                                                        Social Justice Law Collective, PL
                                                        974 Howard Avenue
                                                        Dunedin, Florida 34698
                                                        (202) 709-5744
                                                        (866) 893-0416 (Fax)

                                                        Attorneys for the Plaintiff


                                                        By:   s/ Shawn A. Heller      .
                                                                Shawn A. Heller, Esq.
